Citation Nr: 1125087	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10- 07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement of service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

Hokon Yoo, Law Clerk


INTRODUCTION

The Veteran had active military service from January 2008 to September 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 



FINDING OF FACT

The competent evidence of record fails to indicate that the Veteran is currently diagnosed with a left hip disorder. 


CONCLUSION OF LAW

A chronic left hip disorder was not incurred or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002);   38 C.F.R. § 3.159 (2010); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this instant case, the Veteran received notification prior to the initial unfavorable agency decision in March 2009.  RO's December 2008 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The Veteran was specifically told that it was her responsibility to support the claim with appropriate evidence.  Finally, the letter advised her what information and evidence would be obtained by VA, namely, records like medical records, and employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

The December 2008 VCAA letter provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records are associated with claims file.  The Veteran has not identified any additional medical records that should be obtained.  Thus, the duty to assist the Veteran in obtaining additional records has been satisfied.  Furthermore, the Veteran was afforded a VA examination in January 2009.  See 38 U.S.C.A. § 5103A(d); See also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

The January 2009 VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history and physical examination of the Veteran, including appropriate diagnostic testing, in determining the Veteran does not suffer a left hip disorder.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains she currently suffers from disability resulting in left hip pain caused by her military service.  In order to establish service connection for a claimed injury, the following must be shown: (1) medical evidence of a current disability; (2) in-service injury; and (3) medical evidence of a nexus between the claimed in-service injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

An April 2008 service treatment record shows that the Veteran had a stress fracture of her left hip while she was on active duty.  The Veteran was administratively discharged for this condition because she was "not healing in a manner that would allow her to return to her training in a timely manner and be beneficial to the Army."  See August 2008 Developmental Counseling Form. The Veteran experienced a pain in her left hip during active military enlistment in March 2008.  See January 2009 VA examination report.  

However, even though the Board acknowledges that the Veteran suffered from a stress fracture of her left hip during active service, the Board notes that there is no competent evidence that the Veteran is currently diagnosed with any chronic left hip disorder.  The Veteran has provided no competent medical evidence indicating she currently suffers from such disability.  An August 2008 Memorandum for Record indicated that all clinical tests and radiological studies showed that the bone stress injuries are almost completely healed.  Likewise, the January 2009 VA examination report shows that the Veteran was treated strictly conservatively with therapy and no surgery was done.  The January 2009 VA examiner notes that since getting out, the Veteran has done significantly better and only has some slight residual pain in the hip itself.  The VA examiner also notes that the x-ray of the left hip is normal, no assistive devices are used, and the Veteran can do normal daily activities.  Furthermore, the January 2009 VA examiner diagnoses that there are no residuals of a stress fracture of left hip.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

The Board acknowledges the Veteran's assertion that she currently suffers from left hip pain.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., left hip pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no competent evidence of a current left hip disorder.  The Veteran has produced no competent evidence or medical opinion in support of her claim that she suffers from such disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for this disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left hip disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for a left hip disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


